UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


  ALEXIS SKLAIR, STERLING RETTKE,
  and NATHANIEL BROWN, on behalf of
  themselves and all others similarly situated,
                                                           RELATED CASE STATEMENT
                                   Plaintiffs,

  -vs.-
                                                           Case No. 20-CV-02495
  MIKE BLOOMBERG 2020, INC.,

                                   Defendant.




          Plaintiffs Alexis Sklair, Sterling Rettke, and Nathanial Brown by and through their

attorneys, Emery Celli Brinckerhoff & Abady LLP and Gupta Wessler PLLC, submit this Related

Case Statement pursuant to Rule 13 of the Local Rules of this Court. This case is related to a case

that was filed on the same day and is currently pending before Judge Laura T. Swain, Donna

Wood, et al., v. Mike Bloomberg 2020, Inc., No. 20 Civ. 02489 (S.D.N.Y.) (“the Wood case”).

          Both this case and the Wood case are putative class actions on behalf of former staffers for

Michael Bloomberg’s presidential campaign, Mike Bloomberg 2020, Inc. (“Bloomberg 2020”),

who were terminated in March 2020 despite explicit promises from Bloomberg 2020 that they

would be employed to work both on the primary and general elections, regardless of whether

Michael Bloomberg secured the presidential nomination of the Democratic Party.

          The cases have similar classes of Plaintiffs—Wood seeks to represent a class of all

Bloomberg 2020 employees who were terminated and this action seeks to represent the field

staffers who were terminated—the same Defendant, and are based on similar events. But the cases

reflect different legal claims and theories. The Wood plaintiff asserts claims for unpaid overtime
under the Fair Labor Standards Act (“FLSA”) and additional common law common law claims for

breach of contract and fraudulent inducement. This case, on the other hand, does not assert FLSA

claims. Instead, this action solely asserts common law fraudulent inducement and promissory

estoppel claims.

        Although both actions assert fraudulent inducement claims, they rely on different theories

of why the staffers were fraudulent induced. See ECF No. 1 at 6-7, 13-14, with Complaint at 9-

10, Donna Wood, et al., v. Mike Bloomberg 2020, Inc., No. 20 Civ. 02489 (S.D.N.Y.), ECF No.

1.

        Nevertheless, both cases involve substantially the same parties and events and have

significant factual overlap. Both cases have numerous questions of law and fact in common and

will entail similar discovery into the employment relationship between Bloomberg 2020 and its

staffers, the promises made to those staffers at the time of their employment, and the harm that the

staffers suffered. Absent a determination of relatedness, there would be a substantial duplication of

discovery and the parties could be subjected to conflicting rulings and critical legal issues.



Dated: New York, New York
       March 30, 2019
                                                        EMERY CELLI BRINCKERHOFF
                                                        & ABADY LLP

                                                                     /s/
                                                        Ilann M. Maazel
                                                        David Berman

                                                        600 Fifth Avenue, 10th Floor
                                                        New York, New York 10020
                                                        (212) 763-5000


                                                        GUPTA WESSLER PLLC

                                                        Peter Romer-Friedman

                                                   2
    1900 L Street, NW, Suite 312
    Washington, DC 20036
    Phone: (202) 888-1741

    Attorneys for Plaintiffs and the Putative Class




3
